DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or render obvious a vehicle driving apparatus comprising: a rotating electrical machine that acts as a source of driving force for a first wheel and a second wheel; a speed reduction device that reduces a speed of rotation of the rotating electrical machine; a differential gear device that distributes, to the first wheel and the second wheel, the driving force transmitted from the rotating electrical machine via the speed reduction device; a case that houses the rotating electrical machine, the speed reduction device, and the differential gear device; and an oil circulator, wherein the rotating electrical machine has a cylinder-shaped stator and a rotor that is located on a radially inner side relative to the stator, the speed reduction device and the differential gear device are located coaxial with the rotating electrical machine, oil is stored in the case, the oil circulator circulates the oil within the case, and in a steady circulation state where circulation of the oil is in a steady state, an oil surface that is a top surface of the oil is positioned on a lower side relative to a lower end of an inner circumferential surface of a stator coil of the stator and is positioned on an upper side relative to a lower end of an outer circumferential surface of the stator coil of the stator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659